DETAILED ACTION

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a micro-light emitting diode having all limitations of the claims, specifically including but not limited to “the carrier barrier region including a second n-type semiconductor layer on a side of the first p-type semiconductor layer, the side opposing the first n-type semiconductor layer; and an electrode including a tapered or submicron structure that is in contact with the carrier barrier region and is configured to apply an electric field to a localized area of the carrier barrier region to cause a breakthrough in the localized area of the carrier barrier region” of Claim 1, “the current confinement structure including a second n-type semiconductor layer on a side of the first p-type semiconductor layer opposing the first n-type semiconductor layer; and an electrode on the localized current aperture of the current confinement structure, the electrode including a tapered or submicron structure that is in contact with the current confinement structure and is configured to apply an electric field to a localized area of the current confinement structure to cause a breakthrough in the localized area of the current confinement structure to form the localized current aperture” of Claim 14, and “a carrier barrier region on the first p-type semiconductor layer, the carrier barrier region including a tunnel barrier layer on the first p-type semiconductor layer, and a second n-type semiconductor layer on the tunnel barrier layer, wherein the tunnel barrier layer has a higher bandgap than the first p-type semiconductor layer and the second n-type semiconductor layer, the carrier barrier region configured to block a current flow upon receiving a low electric field; and an electrode including a pointed or submicron structure protruding into the carrier barrier region and is configured to apply, via the pointed structure, a high electric field to a localized area of the carrier barrier region to cause a breakthrough in the localized area of the carrier barrier region” of Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891